United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
HOMELAND SECURITY, TRANSPORTATION )
SECURITY ADMINISTRATION, Arlington, VA, )
Employer
)
__________________________________________ )
D.J., Appellant

Appearances:
Katherine Freeman, for the appellant
Office of Solicitor, for the Director

Docket No. 07-332
Issued: August 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2006 appellant timely appealed merit decisions of the Office of
Workers’ Compensation Programs dated March 28 and October 26, 2006 concerning her wageearning capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this claim.
ISSUES
The issues are: (1) whether the Office properly reduced appellant’s compensation
effective October 30, 2005 based on its determination that the constructed position of
surveillance system monitor represented her wage-earning capacity; and (2) whether she
established a basis for modification of the Office’s October 27, 2005 wage-earning capacity
determination.
FACTUAL HISTORY
On October 6, 2003 appellant, then a 56-year-old screener, sustained a right shoulder
injury while in the performance of duty. The Office accepted the condition of right
sternoclavicular joint strain and dislocation. Appellant received appropriate wage-loss

compensation and medical benefits. She returned to limited duties on August 14, 2004 but
stopped work again on August 16, 2004. Appellant was eventually placed on the periodic rolls.
In an August 17, 2004 report, Dr. Dennis J. Kvidera, a Board-certified orthopedic
surgeon and appellant’s treating physician, advised that appellant was unable to return to her
light-duty position because of her chronic right sternoclavicular joint subluxation/dislocation.
He advised that any lifting and repetition of side-to-side motion, even with limited weight, would
produce pain and discomfort. In an August 17, 2004 work capacity evaluation form, Dr. Kvidera
indicated that appellant could work eight hours daily with permanent restrictions on reaching,
reaching above the shoulder, twisting, bending/stooping, pushing, pulling, squatting, kneeling,
climbing and operating motor vehicles at work. A five-pound restriction was placed on
repetitive movements of her wrists and elbows.
On September 23, 2004 appellant was referred for vocational rehabilitation. As her
employing establishment was unable to accommodate her restrictions, the Office approved
additional vocational services for direct placement of appellant as an information clerk, alarm
monitor, customer service representative or surveillance system monitor. The vocational
rehabilitation counselor submitted CA-66 forms on the positions and noted that the jobs fell
within the sedentary category and were within appellant’s permanent work restrictions. Labor
Market Research also reflected that there was an active labor market for those positions within
appellant’s commuting area. The position of surveillance systems monitor, Department of
Labor, Dictionary of Occupational Titles (DOT) 379.367-010, had an estimated earning of
$360.00 per week.
Placement services were provided from February 28 to June 6, 2005 without success. In
a June 24, 2005 report, appellant’s vocational rehabilitation counselor closed appellant’s case as
no offers of employment had been received. The counselor opined that appellant was well suited
for the identified positions based on her work history, transferable skills and current physical
limitations and labor market surveys. The counselor noted that appellant was provided with a
thorough evaluation and vocational assessments. Appellant was also provided with additional
job leads, assistance with preparation of professional quality resume, sample cover letters,
coaching in job search skills and interviewing skills.
On July 27, 2005 the Office issued a notice of proposed reduction of compensation, on
the grounds that appellant was no longer totally disabled and had the capacity to earn the wages
of a surveillance systems monitor at the rate of $360.00 per week.1 The constructed position was
based upon appellant’s experience, education, medical restrictions and a labor market study.
Appellant was qualified for the position and sufficient positions were reasonably available in her
commuting area. Utilizing the wage-earning capacity computation Form CA-816, the Office
determined that appellant’s compensation would be reduced to $665.00 every four weeks. The
Office indicated that her salary, when her injury occurred, was $588.13 per week; that the current
adjusted pay rate for appellant’s job on the date of injury was $611.61; and that she was capable
of earning $360.00 per week, the rate of the surveillance systems monitor. The Office
determined that appellant had a 59 percent wage-earning capacity, which resulted in an adjusted
1

The Office noted that the surveillance systems monitor position was selected as reaching was not a required
function of the position and appellant was restricted from reaching above shoulder level with her right hand.

2

wage-earning capacity of $347.00. The Office then determined that appellant had a loss of
wage-earning capacity of $241.13. The Office concluded that, based on a 66 and 2/3 percent
rate, her new compensation rate was $160.75 per week (adjusted by cost-of-living adjustments to
$166.25). The Office requested that appellant submit additional evidence or argument within 30
days if she disagreed with the proposed action.
In an August 22, 2005 letter, appellant noted her disagreement with the proposed
reduction of her compensation. She noted her concerns regarding medical treatment and
vocational rehabilitation services and stated that she suffered depression as a result of her
worsening physical condition and increased pain due to lack of medical care. With respect to the
selected position, appellant alleged that she was never provided any job leads and the
surveillance systems monitor position was beyond her physical requirements as it required
repetitive reaching to push buttons and adjust monitor controls. She submitted additional
medical evidence, which included chart notes from Dr. Thomas F. Schrattenholzer, a Boardcertified anesthesiologist specializing in pain management, which documented ongoing treatment
and contained an assessment of depression, as well as an August 22, 2005 letter from
Dr. Robinann Cogburn, a clinical psychologist, which noted that she had evaluated appellant and
her report would be sent to the North Portland Office of Vocational Rehabilitation Services.
Chart notes from Dr. Jeffrey R. Lyman, an orthopedic surgeon, dated March 22 to
July 25, 2005 were provided. In an August 9, 2005 report, Dr. Lyman recommended that
appellant discuss surgery options with a Dr. Thomas Ellis. He additionally stated that it was
necessary for appellant to use narcotic pain medication to control her pain and she could not
perform her assigned job duties while under such medication. In an August 18, 2005 report,
Dr. Peter de Schweinitz, a Board-certified family practitioner, opined that appellant could
perform any job with lifting no greater than five pounds and with no overhead work. Treatment
reports were also provided.
By decision dated October 27, 2005, the Office finalized the reduction in appellant’s
compensation effective October 30, 2005, pursuant to 5 U.S.C. §§ 8105 and 8115, based on her
ability to earn wages as a surveillance systems monitor in the amount of $360.00 per week. The
Office found that appellant did not submit evidence or argument sufficient to alter its
recommendation to reduce her compensation benefits as proposed. It noted that the decision did
not affect appellant’s medical benefits, which remained open for coverage of treatment.2
On November 22, 2005 appellant requested a review of the written record. She advised
that she was unable to perform the duties of a surveillance systems monitor. Appellant indicated
that the job required her to be alert but stated that she was not alert while on pain medication and,
without the pain medication, she was in too much pain to function. She also stated that her
concentration was limited because of depression over the injury, inability to work, chronic pain
syndrome and the employing establishment not authorizing the necessary medical treatment.
Additional evidence, not previously of record, was also submitted. In an April 4, 2005 report,
Dr. K. McAuliffe, a family practitioner, diagnosed a right sternoclavicular subluxation and
recommended surgery to reconstruct the sternoclavicular joint. Limitations on lifting, carrying,
2

It also stated that appellant’s concerns regarding medical treatment and vocational rehabilitation services would
be addressed in a separate letter. Such letter was dated November 21, 2005.

3

overhead reaching, reaching, pushing, pulling, prolonged standing, kneeling, crawling, squatting
and climbing were provided. In a November 14, 2005 report, Dr. Jane Starbird, a licensed
clinical psychologist, described appellant’s complaints and beliefs. She recommended that
appellant participate in counseling to manage her depression and her ability to cope with the
pain. In a November 15, 2005 letter, a vocational rehabilitation counselor with the Oregon
Department of Human Services noted a decline in appellant’s functional abilities due to pain and
physical debilitation. In a November 22, 2005 report, Dr. Schrattenholzer advised that appellant
had debilitating chronic sternoclavicular pain from her work-related injury. He noted that
appellant had concerns regarding diminished cognitive ability due to medication.
Dr. Schrattenholzer recommended a formal physical and cognitive work capacity evaluation and
opined, pending such evaluation, that appellant was not able to perform her basic job
requirements. An April 2005 computer skills assessment was provided. The evaluator felt that
appellant would have no problems absorbing the basic computer concepts of Word and Excel,
and provided a list of recommended courses if she decided to pursue that direction.
In a November 30, 2005 letter, appellant questioned the medical referrals and other
administrative matters pertaining to her case.3 In a December 9, 2005 report, Dr. Schrattenholzer
noted that appellant had difficulty concentrating when she was not on pain medication and that
she was sleepy to the degree that she had difficulty concentrating when she was taking pain
medication. He recommended a functional capacities evaluation and advised that he would
generate a letter regarding appellant’s specific problems with being a “monitor surveillance
employee” secondary to her decreased ability to concentrate secondary to pain versus pain
medication. In a January 17, 2006 report, Dr. Schrattenholzer provided an assessment of right
sternoclavicular joint pain and depression. He noted that the results of the functional capacity
evaluation had not yet been received.4
By decision dated March 28, 2006, an Office hearing representative affirmed the Office’s
October 27, 2005 decision.
On May 17, 2006 appellant requested reconsideration and argued that she was physically
and mentally unable to work as a surveillance systems monitor. With her request, she submitted
an April 17, 2006 report from Dr. Starbird diagnosing recurrent major depressive disorder.
Dr. Starbird concluded that, because appellant reported no previous problems with depression,
her poor mood was the result of the limitations she was experiencing. She further stated that her
opinion on appellant’s ability to work 40 hours a week as a surveillance systems monitor was
based on appellant’s demeanor and self-report of other limitations. Based on this, Dr. Starbird
found that it “did not seem likely” that appellant was capable of performing such work. She
deferred to appellant’s medical doctor regarding appellant’s physical limitations and problems
with concentration. A March 3, 2006 physical capacity evaluation from Steve Davis, a physical
therapist, was also provided. In an April 14, 2006 report, Dr. Schrattenholzer noted appellant’s
status and restrictions. In a May 12, 2006 report, he advised that radiological imaging and
examination findings confirmed appellant’s subluxed right sternoclavicular joint.
3

In a December 16, 2005 letter, the Office responded to appellant’s concerns.

4

In a January 13, 2006 letter, appellant requested to change treating physicians from Dr. Lyman to
Dr. Schrattenholzer.

4

Dr. Schrattenholzer advised that the joint was swollen and tender with limited range of motion
that appeared to cause mild to moderate distress. He noted that appellant’s pain was resistant to
conservative therapy and that it was unlikely that she could be gainfully employed.
Dr. Schrattenholzer advised that her ability to perform reaching, keyboarding, computer use and
concentrate was significantly impaired, noting that these tasks might be involved in surveillance
system monitoring. Appellant advised that her concentration and alertness were limited due to
pain from the work injury or sedative effects of pain medication. Dr. Schrattenholzer
recommended that appellant be seen by an expert in subluxed sternoclavicular joints and undergo
ongoing treatment and therapy.
By decision dated October 26, 2006, the Office denied modification of the March 28,
2006 decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.5 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.6
Section 8115 of the Act7 and Office regulations provide that wage-earning capacity is
determined by the actual wages received by an employee if the earnings fairly and reasonably
represent his wage-earning capacity. If the actual earnings do not fairly and reasonably represent
wage-earning capacity or the employee has no actual earnings, his or her wage-earning capacity
is determined with due regard to the nature of the injury, the degree of physical impairment,
usual employment, age, qualifications for other employment, the availability of suitable
employment and other factors or circumstances which may affect the wage-earning capacity in
his or her disabled condition.8
The Office must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence upon which the Office relies must provide a detailed description of the
condition.9 Additionally, the Board has held that a wage-earning capacity determination must be
based on a reasonably current medical evaluation.10

5

James M. Frasher, 53 ECAB 794 (2002).

6

20 C.F.R. §§ 10.402, 10.403; John D. Jackson, 55 ECAB 465 (2004).

7

5 U.S.C. §§ 8101-8193.

8

5 U.S.C. § 8115; 20 C.F.R. § 10.520; John D. Jackson, supra note 6.

9

William H. Woods, 51 ECAB 619 (2000).

10

John D. Jackson, supra note 6.

5

When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by the Office for selection of a position listed in the Department of Labor, Dictionary of
Occupational Titles or otherwise available in the open market, that fits that employee’s
capabilities with regard to his or her physical limitations, education, age and prior experience.
Once this selection is made, a determination of wage rate and availability in the open labor
market should be made through contact with the state employment service or other applicable
service.11 Finally, application of the principles set forth in Albert C. Shadrick12 will result in the
percentage of the employee’s loss of wage-earning capacity.13
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, the Office must consider the degree of physical impairment,
including impairment results from both injury-related and preexisting conditions, but not
impairments resulting from post injury or subsequently acquired conditions. Any incapacity to
perform the duties of the selected position resulting from subsequently acquired conditions is
immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury and for which appellant may receive compensation.14
ANALYSIS -- ISSUE 1
Dr. Kvidera’s August 17, 2004 report and work capacity evaluation established that
appellant was no longer totally disabled and could perform sedentary work. As appellant was
unable to obtain employment through vocational rehabilitation efforts, the Office determined that
the constructed position of surveillance system monitor represented her wage-earning capacity.
The constructed position was identified as sedentary and did not require reaching as a required
function of the position. It also conformed to Dr. Kvidera’s recommended restrictions. The
weight of the medical evidence is represented by Dr. Kvidera’s reports, which found that
appellant could perform sedentary work.
Other evidence received prior to the reduction of compensation does not indicate that the
constructed surveillance systems monitor position was not medically or vocationally suitable.
While the reports from Dr. Cogburn and Dr. Lyman indicate that appellant was still undergoing
treatment for her work-related condition, was using narcotic pain medicine, and was depressed,
they fail to specifically address whether the position of sedentary surveillance system monitor

11

James M. Frasher, supra note 5.

12

5 ECAB 376 (1953); see also 20 C.F.R. § 10.403.

13

James M. Frasher, supra note 5.

14

John D. Jackson, supra note 6.

6

was unsuitable or address appellant’s work capacity.15 In his August 9, 2005 letter, Dr. Lyman
stated that it was not possible for appellant to perform her “assigned job duties” while using
narcotic pain medicine. However, his report is of diminished probative value as he fails to
identify what is meant by “assigned job duties” or indicate that he was aware of the duties of a
surveillance system monitor. Dr. Lyman’s report fails to contain a rationalized medical opinion
explaining how appellant’s employment-related injury prevented her from performing the
position surveillance system monitor. Dr. de Schweinitz opined that appellant was capable of
work with limitations on lifting and overhead work. His report does not establish that the
constructed position is not medically or vocationally suitable.
The medical evidence, therefore, established that appellant was physically capable of
performing the surveillance system monitor position.
Appellant’s vocational rehabilitation counselor determined that she was able to perform
the position of surveillance system monitor. She opined that, based on her experience,
education, medical restrictions and a labor market survey, appellant was well qualified for the
position of surveillance system monitor and that sufficient positions were reasonably available in
her commuting area.
The Office considered the proper factors, such as availability of employment and
appellant’s physical limitations, usual employment, age and employment qualifications, in
determining that the surveillance system monitor position represented appellant’s wage-earning
capacity.16 The weight of the evidence establishes that appellant had the requisite physical
ability, skill and experience to perform the duties of surveillance system monitor and that such a
position was reasonably available within the general labor market of her commuting area.
The Office properly determined appellant’s loss of wage-earning capacity in accordance
with the formula developed in the Shadrick decision,17 and codified at 20 C.F.R. § 10.403. It
calculates an employee’s wage-earning capacity in terms of percentage by dividing the
employee’s earnings by the current pay rate for the date-of-injury job.18 The Office noted that
her salary when her injury occurred was $588.13 per week; that the current adjusted pay rate for
her job on the date of injury was $611.61 and that she was currently capable of earning $360.00
per week, the rate of the surveillance systems monitor. It then determined that appellant had a 59
percent wage-earning capacity, which resulted in an adjusted wage-earning capacity of $347.00.
The Office then determined that appellant had a loss of wage-earning capacity of $241.13. It
concluded that, based on a 66 and 2/3 percent rate, appellant’s new compensation rate was
$160.75 per week (adjusted by cost-of-living adjustments to $166.25). The Board finds that the
15

There is no evidence of record indicating that appellant’s newly alleged impairments or conditions were injury
related or a preexisting condition. Any incapacity to perform the duties of a selected position resulting from
subsequently acquired conditions are immaterial to the loss of wage-earning capacity that can be attributed to the
accepted employment injury and for which appellant may receive compensation. See John D. Jackson, supra note 6.
16

Loni J. Cleveland, 52 ECAB 171 (2000).

17

Albert C. Shadrick, supra note 12.

18

20 C.F.R. § 10.403(c).

7

Office correctly applied the Shadrick formula and, therefore, properly found that the position of
surveillance systems monitor reflected appellant’s wage-earning capacity effective
October 30, 2005.19
LEGAL PRECEDENT -- ISSUE 2
A wage-earning capacity decision is a determination that actual earnings in employment
or earnings in a selected position, represents a claimant’s ability to earn wages. Compensation
payments are based on the wage-earning capacity determination and it remains undisturbed until
properly modified.20
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.21 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.22
ANALYSIS -- ISSUE 2
The Board finds that appellant did not meet her burden of proof to modify the
October 27, 2005 wage-earning capacity decision as the evidence does not show that the original
determination was made in error or that there was a material change in her accepted condition.
The August 17, 2004 report of Dr. Kvidera, as noted, found that appellant could perform
sedentary work eight hours a day with restrictions. The Office determined appellant’s wageearning capacity based on the constructed position of surveillance systems monitor.
Appellant has not submitted any evidence establishing a material change in the nature
and extent of her employment-related right shoulder condition. The April 2005 computer skills
assessment does not establish that the position of surveillance monitor was not vocationally
suitable as it did not specifically address the constructed position and indicated that appellant
could master basic computer concepts. The November 15, 2005 letter from a vocational
rehabilitation counselor noted a decline in appellant’s functional abilities due to pain and
physical debilitation. However, she did not specifically address the vocational reasons why
appellant could not perform the constructed position but instead questioned appellant’s medical
and psychological ability to perform the position. To the extent that the counselor rendered a
medical opinion, she is not a qualified physician under the Act, such that her opinion is of no

19

Elsie L. Price, 54 ECAB 734 (2003); Stanley B. Plotkin, 51 ECAB 700 (2000).

20

See Sharon C. Clement, 55 ECAB 552 (2004).

21

Sue A. Sedgwick, 45 ECAB 211 (1993).

22

Id.

8

probative value.23 Thus, the April 2005 computer skills assessment and the November 15, 2005
letter from the vocational rehabilitation counselor do not establish that the position of
surveillance monitor was not medically or vocationally suitable.
Appellant also provided reports from Dr. McAuliffe, Dr. Schrattenholzer and
Dr. Starbird. However, such reports do not establish that the constructed position is not
medically or vocationally suitable. While Dr. McAuliffe recommended surgery for the
sternoclavicular joint in his April 4, 2005 report, he did not discuss appellant’s ability to perform
the position of surveillance monitor. Thus, his report is insufficient to establish that the
constructed position is not medically or vocationally suitable.
Several of Dr. Schrattenholzer’s chart notes and reports state that appellant has
diminished cognitive ability due to pain and pain medication. However, they contain no
discussion on appellant’s work capabilities or her ability to perform the surveillance monitor
position. While Dr. Schrattenholzer opined in his November 22, 2005 report that appellant may
not be able to perform her “basic job requirement” pending a work capacity evaluation, he did
not indicate whether he reviewed a description of the constructed surveillance monitor position,
nor did he identify the job requirements that appellant could not perform or otherwise explain
why her diminished cognitive ability prevented her from performing the surveillance monitor
position. In his December 9, 2005 report, Dr. Schrattenholzer recommended a functional
capacity evaluation but he did not provide any medical rationale explaining appellant’s inability
to perform the selected position. In his April 14, 2006 report, Dr. Schrattenholzer provided
restrictions but provided no medical rationale on whether appellant would be precluded from
performing the constructed position. In his May 12, 2006 report, he noted appellant’s assertions
of her inability to work but he did not provide his own detailed medical rationale, based on his
examination, regarding how the employment-related shoulder condition or any preexisting
condition prevented appellant from performing the duties of the constructed position.
Dr. Schrattenholzer also stated that he was not qualified to provide psychologic or cognitive
evaluations. Consequently, his reports do not establish that the constructed position is not
medically or vocationally suitable.
In her November 14, 2005 report, Dr. Starbird failed to indicate that there was a causal
relationship between her diagnosed depression and the accepted work injury. Further, she did
not discuss whether appellant’s employment-related condition prevented her from performing the
duties of the constructed position. In her April 17, 2006 report, Dr. Starbird stated that
appellant’s ability to work as a surveillance systems monitor would rely on her demeanor and her
self-report of other limitations. However, she did not attribute with medical rationale appellant’s
psychiatric condition to her accepted employment-related injury nor did she address her specific
ability to perform the constructed position of surveillance systems monitor. Dr. Starbird
specifically stated that she had no medical understanding of appellant’s injury or how limiting it
may or may not be. Moreover, as the Office never accepted that appellant sustained a psychiatric
condition as a result of her work-related injury, the burden of proof is on appellant to establish
23

See generally 5 U.S.C. § 8101(2); see also Ricky S. Storms, 52 ECAB 349 (2001). Likewise, a Mr. Davis’
March 3, 2006 physical capacity evaluation has no probative value as medical evidence as Mr. Davis, a physical
therapist, is not a physician.

9

such a causal nexus.24 The Board finds that there is no medical evidence to support such a
conclusion.
The Board finds that there is no medical evidence which establishes a change in
appellant’s employment-related shoulder condition such that a modification of the Office’s loss
of wage-earning capacity determination would be warranted. The evidence from Dr. McAuliffe,
Dr. Schrattenholzer and Dr. Starbird does not indicate that the position of surveillance systems
monitor was unacceptable. Appellant also did not otherwise establish a basis for modification by
submitting evidence establishing that she had been retrained or otherwise vocationally
rehabilitated or that the original determination was, in fact, erroneous. Consequently, she had
failed to carry her burden of proof to establish modification of the wage-earning capacity
determination.
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation effective
October 30, 2005 based on its determination that the constructed position of surveillance systems
monitor represented her wage-earning capacity. The Board further finds that appellant has failed
to establish a basis for modification of the October 27, 2005 wage-earning capacity rating as a
surveillance systems monitor.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated October 26 and March 28, 2006 are affirmed.
Issued: August 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

24

See Jaja K. Asaramo, 55 ECAB 200 (2004).

10

